                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Frank Stephon Johnson,                      )                 C/A No. 0:18-876-HMH-PJG
                                            )
                             Plaintiff,     )
                                            )
v.                                          )                            ORDER
                                            )
Correct Care Solutions Corp.; Mrs. M.       )
Gaskins; Director Dr. Randolph; RN Shannon; )
Mrs. Nurse McLean; Nurse Melissa,           )
                                            )
                             Defendants.    )
_____________________________________ )

       Plaintiff Frank Stephon Johnson, proceeding pro se, filed this action pursuant to 42 U.S.C.

§ 1983 alleging a violation of his constitutional rights. This matter is before the court on the

plaintiff’s motion for appointment of counsel. (ECF No. 99.)

       There is no right to appointed counsel in § 1983 cases. Hardwick v. Ault, 517 F.2d 295 (5th

Cir. 1975). The court may use its discretion to request counsel to represent an indigent in a civil

action. See 28 U.S.C. § 1915(e)(1); Mallard v. United States Dist. Court for S. Dist. of Iowa, 490

U.S. 296 (1989). However, such discretion “should be allowed only in exceptional cases.” Cook

v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). Whether exceptional circumstances are present

depends on the type and complexity of the case, and the pro se litigant’s ability to prosecute it.

Whisenant v. Yuam, 739 F.2d 160 (4th Cir. 1984), abrogated on other grounds by Mallard, 490 U.S.

296.

       Upon review of the file, the court has determined that there are no exceptional or unusual

circumstances presented at this time, nor would the plaintiff be denied due process if the court denied

plaintiff’s request for counsel. Id. Based on the pleadings before the court, the plaintiff writes well


                                             Page 1 of 2
and appears capable of addressing the legal issues. Accordingly, the plaintiff’s motion requesting

counsel under 28 U.S.C. § 1915(e)(1) is denied.

       IT IS SO ORDERED.


                                                    ___________________________________
                                                    Paige J. Gossett
                                                    UNITED STATES MAGISTRATE JUDGE
November 8, 2018
Columbia, South Carolina




                                           Page 2 of 2
